Name: 2002/313/EC: Commission Decision of 26 April 2002 amending Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC to prolong certain protection measures and detailed conditions in relation to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2002) 1501)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  tariff policy;  Europe;  means of agricultural production;  agri-foodstuffs
 Date Published: 2002-04-27

 Avis juridique important|32002D03132002/313/EC: Commission Decision of 26 April 2002 amending Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC to prolong certain protection measures and detailed conditions in relation to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2002) 1501) Official Journal L 112 , 27/04/2002 P. 0045 - 0046Commission Decisionof 26 April 2002amending Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC to prolong certain protection measures and detailed conditions in relation to classical swine fever in Spain(notified under document number C(2002) 1501)(Text with EEA relevance)(2002/313/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3), and, in particular Article 10(1)(b), Article 11(1)(f), Article 25(3) and Article 29(4) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in CataluÃ ±a in Spain.(2) Spain has taken measures within the framework of Directive 2001/89/EC.(3) In relation to these outbreaks of disease, the Commission adopted: (i) Decision 2001/925/EC(4), as last amended by Decision 2002/243/EC(5), concerning certain protection measures relating to classical swine fever in Spain; (ii) Decision 2002/33/EC(6), as last amended by Decision 2002/243/EC, on the use of two slaughterhouses, in accordance with Article 10(1)(b) of Council Directive 2001/89/EC, by Spain; and (iii) Decision 2002/209/EC(7) updating the conditions for the granting of authorisation for the removal of pigs from holdings located within the protection and surveillance zones established in Spain in relation to classical swine fever and establishing conditions for the marking and use of pigmeat in application of Article 11 of Council Directive 2001/89/EC.(4) In the light of the evolution of the epidemiological situation in the concerned area of Spain, it is appropriate to prolong the adopted measures until 31 May 2002.(5) Decisions 2001/925/EC, 2002/33/EC and 2002/209/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 8 of Decision 2001/925/EC:(a) the words "20 April" are replaced by the words "20 May 2002";(b) the words "30 April 2002" are replaced by the words "31 May 2002".Article 2In Article 2 of Decision 2002/33/EC the words "30 April 2002" are replaced by the words "31 May 2002".Article 3In Article 1 of Decision 2002/209/EC the words "5 March 2002" are replaced by the words "10 April 2002".In Article 9 of Decision 2002/209/EC the words "30 April 2002" are replaced by the words "31 May 2002".Article 4This Decision is addressed to the Member States.Done at Brussels, 26 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 339, 21.12.2001, p. 56.(5) OJ L 82, 26.3.2002, p. 19.(6) OJ L 13, 16.1.2002, p. 13.(7) OJ L 68, 12.3.2002, p. 40.